Citation Nr: 0824909	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  96-50 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1971 to 
February 1973.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied service connection for 
PTSD.  

The Board remanded the case to the RO for further development 
in November 2000, November 2003, and April 2005.  Development 
has been completed and the case is once again before the 
Board for review.


FINDING OF FACT

PTSD is not shown to be etiologically related to a verified 
in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
April 1996, January 2001, March 2004, and June 2005 letters 
informed the veteran of the evidence necessary to 
substantiate his claim, evidence VA would reasonably seek to 
obtain, and information and evidence for which the veteran 
was responsible.  Fully compliant VCAA notice was not 
received prior to the initial rating decision.  However, the 
RO cured any VCAA notice deficiency by issuing corrective 
March 2004 and June 2005 letters.  The RO readjudicated the 
case in an April 2008 supplemental statement of the case.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date.  However, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  Thus, the Board finds that any failure is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006). 

The veteran's service treatment records, service personnel 
records, VA treatment records, VA examinations, and SSA 
medical records have been associated with the claims file.  
VA has provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  In a June 2008 statement, the 
veteran's representative contends that RO failed to comply 
with the terms of the April 2005 remand order in attempting 
to verify a claimed PTSD stressor.  The Board has reviewed 
the claims file and finds that the RO and AMC have complied 
to the extent possible with the terms of the April 2005 
remand order.  See Stegall v. West, 11 Vet. App. 268, 270 
(1998).  

The April 2005 remand order directed that the RO should 
contact the veteran for additional information concerning the 
reported injury to the veteran's shipmate.  The RO was to ask 
the veteran for the complete name of Petty Officer A., the 
date the incident occurred, and to specify whether the injury 
occurred on the U.S.S. White Plains or the U.S.S. Guadalupe.  
Thereafter, the RO was to contact the U.S. Armed Services 
Center for Research of the Unit Records (USASCRUR) and verify 
whether there was a record of an injury to this individual 
that reportedly resulted in the amputation of his leg.  

In a June 2005 letter, the RO asked the veteran to provide 
additional information concerning the injury of the Petty 
Officer A., including his complete name, the date the 
incident occurred, and the veteran was asked to specify 
whether the injury occurred on the U.S.S. White Plains or the 
U.S.S. Guadalupe.  The veteran did not respond to this 
inquiry.  Absent the additional details requested, to include 
an approximate date, location, and the full name of the 
individual involved in the reported incident, the RO was 
unable to provide enough information to the U.S. Army and 
Joint Services Records Research Center (JSRRC) (formerly the 
USASCRUR) to perform a meaningful search.  The Board finds 
that the RO has substantially complied with the April 2005 
remand order.  See 38 C.F.R. § 3.655; see also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992) (holding that the duty 
to assist is not always a one-way street, or a blind alley, 
and that the veteran must be prepared to cooperate with the 
VA's efforts.)  The record is complete and the case is ready 
for review.

B.  Law and Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection for PTSD requires the 
following three elements: [1] a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2007).  If a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
See 38 C.F.R. § 3.304(f) (2007).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see 
also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2007).  The evidence necessary to establish the occurrence 
of an in-service stressor for PTSD will vary depending on 
whether or not the veteran "engaged in combat with the 
enemy." Id.

If VA determines that the veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service." Id.

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(holding that a veteran need not corroborate his actual 
physical proximity to (or firsthand experience with), and 
personal participation in rocket attacks while stationed in 
Vietnam.) 

In the present case, medical evidence of record shows that 
the veteran has a current diagnosis of PTSD, and PTSD has 
been attributed to his reported combat experiences in 
Vietnam.  At issue, however, is whether there is credible 
supporting evidence that the claimed in-service stressors 
actually occurred.  See 38 C.F.R. § 3.304(f) (2007).

The veteran's Form DD 214 shows that he received the National 
Defense Service Medal, the Vietnam Service Medal with one 
bronze star, and the Vietnam Campaign Medal with device.  
Personnel records show that the veteran was stationed on the 
U.S.S. White Plains from November 1971 to December 1972.  He 
was stationed aboard the U.S.S. Guadalupe from December 1972 
to February 1973.  Personnel records show that the veteran 
worked as a mess cook from September 1971 to March 1972.  A 
February 1972 personnel evaluation shows that the veteran 
worked at different tasks in the scullery and garbage room 
passageways.  The veteran was cited due to his appearance and 
wearing the same uniform for several days without washing it.  
The veteran wrote on his performance evaluation, "The reason 
why the uniform looked the way it did was because I was 
working the garbage room, and most of the time."  A 
performance evaluation for the period of March 1972 to 
February 1973 shows that the veteran was assigned to the fire 
room.  His job included preservation and clean up of space.  
He had a small amount of valve repair.  The veteran's 
evaluation report noted that his work accomplishment was very 
low and his appearance was below the minimum standards.  The 
evaluator stated that he required constant immediate detailed 
supervision.  

The veteran's Form DD 214 and personnel records do not 
confirm that he was engaged in combat with the enemy, nor do 
such records confirm the claimed stressors in this case.  
There are no combat decorations shown by the record, and 
despite repeated efforts by VA, the veteran's claimed 
exposure to combat could not be verified.  Thus, the record 
must contain independent evidence to corroborate the 
veteran's claimed stressors.  See Moreau v. Brown, 9 Vet. 
App. 389, 394 (1996).  

The veteran has identified two in-service stressors, one 
incident which occurred while he reportedly was on river 
patrol and one incident where he witnessed a shipmate's legs 
being amputated.  In an April 2002 statement, the veteran 
reported that he served with the "9th PBR."  He indicated 
that once, while on a regular patrol of the river, they came 
under fire.  He stated that a man named "W." was killed.  
He indicated that they returned fire and a youngster was 
killed.  He stated also, that he had seen guys taking ears 
for souvenirs.  The veteran noted that he received a "Bronze 
Star."  In a March 2004 statement, the veteran indicated 
that on the U.S.S. White Plains, he was required to 
constantly man the forward and aft gun mounts.  The veteran 
indicated that on three or four occasions, while off-loading 
with other ships, the cable line broke.  He indicated that on 
one occasion when the mooring line broke, the line missed him 
and struck Petty Officer A., cutting off his legs.  

The veteran reported during a May 1996 VA examination that 
two soldiers were shot and killed while he was on river boat 
patrol, and indicated that he returned fire killing a 14 
year-old Vietnamese boy.  He also stated during the May 1996 
VA examination that one of his friends was hit by a "wire 
mine" and both his legs were amputated.   During VA 
examinations completed in May 2001 and May 2002, the veteran 
relayed seeing his friend, W., killed and accidentally 
killing a Vietnamese boy.  

The RO made a December 2002 Administrative Decision, finding 
that the veteran did not participate in combat and his 
descriptions of combat activity were implausible.  The RO 
provided the following reasons and bases.  The veteran 
reported that he served with the 9th PBR.  His personnel 
records show that he was assigned to the U.S.S. White Plains 
AFS 4, a fleet replenishment ship of the 7th Fleet.  This 
ship was not assigned to the intercoastal waters of Vietnam 
but instead remained off shore supplying those ships 
operating in both Yankee and Dixie stations in the South 
China Sea.  The U.S. Navy Historical Center confirmed that 
all U.S. Navy surface combat activity ended in 1971 when all 
ships, boats, and other craft were turned over to the South 
Vietnamese Navy, prior to the veteran's entry on active duty.  
The veteran reported that he was a recipient of the Bronze 
Star.  However, the veteran received a single bronze star as 
a device attached to the Vietnam Campaign Medal, indicting at 
least a six month tour of duty in support of Operations in 
Vietnam.  This was distinguished from the Bronze Star Medal, 
an individual citation award for either singular heroic 
action or for sustained meritorious service.  

Service medical records, to include July 1971 enlistment and 
February 1973 separation examinations and clinical treatment 
records, contain no complaints, diagnoses, or treatment for 
any psychiatric problems.  Service personnel records do not 
indicate that the veteran's duties included regular patrol of 
the river while on the U.S.S. White Plains.  Personnel 
records show, instead, that the veteran had duties as a mess 
cook and spent most of his time working in the scullery and 
garbage room passageways, and in the fire room of the U.S.S. 
Guadalupe.  

The RO attempted to verify the veteran's reported stressors 
through the JSRRC, formerly the USASCRUR.  A December 2004 
response from the USASCRUR shows that the veteran's ship, the 
U.S.S. White Plains, was not assigned to the intercoastal 
waters of Vietnam but instead was an off shore supply ship.  
The U.S.S. Guadalupe was located in California, undergoing 
overhaul, during the period to which the veteran was assigned 
to it.  In reviewing unit histories, there was no mention of 
the veteran being assigned to the 9th PBR.  The veteran 
reported that a man named W. was killed during a patrol 
incident.  Casualty files did not list a U.S. Navy person by 
the name of W. as being killed during 1971-1973 as described 
by the veteran.  

A July 2006 response from JSRRC shows that they made 
additional attempts to verify the veteran's reported 
stressor.  After conducting various searches to no avail, the 
JSRRC found that the information provided by the veteran was 
too expansive to do meaningful research, especially with a 
common name such as "W.".  

The veteran had additionally reported a non-combat stressor 
stating that he witnessed a mooring line break, cutting off 
the legs of Petty Officer A.  As noted above, the veteran was 
requested to provide additional information so that this 
stressor could be validated.  No response was received.  
Because the veteran has not provided enough information on 
this incident, the reported stressor cannot be verified.  The 
Board also notes that the veteran described a different 
scenario during a May 1996 VA examination, stating that one 
of his friends was hit by a "wire mine" and both his legs 
were amputated.  

SSA medical records show that the veteran was diagnosed with 
an organic mental disorder, characterized by delusions and 
hallucinations.  SSA psychiatric evaluations completed in 
January 1994 and March 1994 show that the veteran had a 
diagnosis of organic delusional syndrome, chronic heroin 
dependence and chronic alcohol dependence.  The veteran 
described accidentally killing a child in Vietnam.  The 
examiner noted that the veteran had a longstanding history of 
drug and alcohol abuse and a chronic psychotic condition.  
The veteran reported experiencing flashbacks from Vietnam.  
The examiner found that the veteran had a severe, chronic 
psychotic condition with ongoing auditory hallucinations and 
paranoid delusions, and his judgment and reality testing were 
stated to be virtually nil.   

An April 1998 SSA evaluation showed that there had been no 
medical improvement in the veteran's condition, and it had 
actually worsened.  The veteran was noted to have a March 
1994 diagnosis of organic mental disorder, and current 
diagnoses of PTSD, catatonic stupor, and a history of alcohol 
dependence.  During examination, the veteran seemed depressed 
and seemed like he was in a catatonic stupor.  He talked and 
laughed to himself, and talked to "[redacted]," an imaginary 
person.  

VA treatment records and VA examinations show that the 
veteran has a current diagnosis of PTSD.  VA psychiatrists 
have related the veteran's PTSD to his "combat experience" 
in Vietnam, specifically noting the veteran's reported 
incident that occurred while he was on river boat patrol.  

The veteran was first seen at VA for a May 1996 VA 
examination.  A friend of his brought him in.  The veteran 
had repeatedly refused to go to doctors over the last 15 
years.  The veteran described the stressor that occurred 
while on river patrol.  He was extremely agitated during the 
examination.  He was diagnosed with PTSD; however, the actual 
examination was not completed and the veteran was referred to 
emergency medical care at that time.  At the psychiatric 
admitting clinic, the veteran reported being a combat veteran 
with extensive combat experience.  His diagnosis was to rule 
out PTSD, and opioid dependence.  The veteran had an August 
1996 diagnosis of PTSD with psychotic symptoms.  An October 
1996 emergency room admission note reflects a diagnosis of 
PTSD, heroin dependence, and alcohol dependence. 

A VA examination was completed in February 2001.  The claims 
file was reviewed.  The veteran reported having combat 
experience and reported nightmares centered on seeing a 
friend, Mr. W., killed.  The examiner diagnosed the veteran 
with PTSD and opined that it was at least as likely as not 
that his PTSD was due to military service. 

A September 2001 letter from the veteran's VA psychiatrist 
related the veteran's reported stressor which occurred while 
he was on river patrol.  He described the veteran's symptoms 
and current treatment in depth.  The VA psychiatrist 
concluded that the veteran had PTSD and depression with 
psychotic features (auditory hallucinations) from his combat 
experience in Vietnam.  

A May 2002 letter from another VA psychiatrist also related 
the veteran's stressor while on river patrol.  The 
psychiatrist described the veteran's symptoms and indicated 
that scores on the Mississippi scale for combat-related PTSD 
were consistent with a diagnosis of PTSD.  The VA 
psychiatrist also concluded that the veteran suffered from 
severe PTSD with major depression with psychotic features 
(combat related hallucinations) from his combat in Vietnam.

Based on the evidence of record, the Board finds that 
although the veteran has a diagnosis of PTSD that has been 
related to combat experience while on river boat patrol, 
service connection is not warranted where the veteran's 
alleged stressor has not been verified by independent 
evidence of record.  The veteran is not shown to be a combat 
veteran.  There are no combat decorations shown by the 
record, and personnel records show that the veteran had duty 
as a mess cook while located off shore of Vietnam.  Because 
of the veteran's positive diagnosis of PTSD, repeated 
attempts have been made to verify the veteran's claimed 
stressor.  However, research from the JSRRC and the Navy 
Historical Center as well as a review of the personnel 
records indicate that the veteran was not in combat and that 
his reported stressors involving a river boat patrol was not 
likely to have occurred.  Research, in pertinent part, shows 
that the veteran's ship was not assigned to the intercoastal 
waters of Vietnam but instead was an off shore supply ship.  
The veteran's ship was not involved in combat during his time 
in service.  The veteran was not shown to have any duty on 
river boat patrol, nor was the death of a man named "W." 
confirmed during his period of service.  

The veteran reported that a shipmate's leg was amputated when 
a cable line broke, however, he did not provided enough 
detail to conduct research on this stressor, nor was such a 
stressor noted during his VA examination or in VA psychiatric 
treatment letter in support of his claim.  Instead, a May 
1996 VA examination noted a different stressor, also 
involving a serviceman having his legs amputated, but this 
was due to a wire mine.  In any event, the veteran's 
stressors, involving the amputation of a shipmate's legs have 
not been confirmed by independent evidence of record.  As the 
veteran is not shown to be a combat veteran, and his reported 
stressors have not been verified, the Board finds that 
service connection is not warranted. 

C.  Conclusion

Although the veteran has a diagnosis of PTSD, independent 
evidence does not corroborate the occurrence of his alleged 
stressors.  Therefore, the Board concludes the preponderance 
of the evidence is against finding that the veteran has PTSD 
etiologically related to active service.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.




ORDER

Service connection for PTSD is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


